— Appeal from a judgment of the Erie County Court (Sheila A. DiTullio, J.), rendered January 10, 2013. The judgment convicted defendant, upon his plea of guilty, of robbery in the second degree and burglary in the second degree.
It is hereby ordered that said appeal from the judgment insofar as it imposed sentence is unanimously dismissed and the judgment is affirmed.
Same memorandum as in People v Weathington ([appeal No. 2] 141 AD3d 1173 [2016]).
Present — Peradotto, J.P., Carni, Curran, Troutman and Scudder, JJ.